DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 05/072021 is acknowledged.
Claims 1, 3-8, 11 and 15-18 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-8, 11 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1 and 11 recites a limitation “a plurality of second apertures extending from the first surface to the inner surface”.  Meets and bound of this limitation cannot be ascertained.  “[A] plurality of second apertures extending from the first surface to the inner surface” appears to be an error for --a plurality of second apertures extending from the second surface to the first surface--.  In order to expedite prosecution. Claims will be examined with this correction.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of these claims were incorporated in the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternate rejected under 35 U.S.C. 103 as being unpatentable over Cunha et al (US 2016/0238249).
In re Claim 1:  Cunha teaches a gas turbine engine (20, Fig. 1) component assembly (Figs. 2 and 3), comprising: 

    PNG
    media_image1.png
    373
    512
    media_image1.png
    Greyscale

a first component (80) having an inner surface (annotated), an outer surface (annotated) opposite the inner surface, a first cooling hole (94) extending from the outer surface to the inner surface through the first component (see Fig. 10), and a second cooling hole (94, since pattern repeats) extending from the outer surface to the inner surface through the first component (see Fig. 10)
a second component (82) having a first surface (annotated) and a second surface (annotated), the inner surface of the first component and the second surface of the second component defining a cooling channel (annotated) therebetween in fluid communication with the first cooling hole and the second cooling hole for cooling the second surface (intended use) of the second component (see Fig. 10), wherein the second component comprises a plurality of secondary apertures (110) extending from the second surface to the first surface through the second component; and 
a plurality of raised bumps (86) located on the second surface of the second component (see Fig. 10), the plurality of raised bumps comprising: 
a first primary raised bump (annotated) located at a first impingement point (of 94) on the second surface, wherein the first impingement point is located opposite the first cooling hole (94);

a secondary raised bump (annotated) located at an impingement flow convergence point, wherein the impingement flow convergence point is located equally between the impingement point and the second impingement point (Cunha teaches “one or more of the cooling elements 86 may each be aligned axially and/or circumferentially with a respective one of the cooling apertures 94” obviously implying not all elements 86 are aligned with cooling apertures 94, [0053], it is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing one cooling apertures to aligned with the cooling element or not aligned, with a reasonable expectation of success, in this case to provide cooling to the panel, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.  It is further noted that the location of the cooling aperture with respect to the cooling element is held to be an obvious optimization over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the location of the cooling aperture by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The location of the cooling apertures is found to be result effective variables. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)),
wherein there is one of the plurality of secondary apertures located between each of the plurality of raised bumps (see Fig. 10). 
In re Claim 5:  Cunha teaches the invention as claimed and as discussed for Claim 1, above.  Cunha further teaches wherein each of the plurality of raised bumps has a rounded shape (circular geometry, [0065], convex, [0067]). 
In re Claim 11:  Cunha teaches a shell of a combustor (Figs. 2 and 3) for use in a gas turbine engine (intended use, Fig. 1), the shell comprising: 
a combustion chamber (58) of the combustor (64), the combustion chamber having a combustion area (58); 

a heat shield panel (82) interposed between the inner surface of the combustion liner and a combustion area (see Fig. 2), the heat shield panel having a first surface (annotated) and a second surface (annotated) opposite the first surface (see Fig. 10), wherein the second surface is oriented towards the inner surface, and wherein the heat shield panel is separated from the combustion liner by an impingement cavity (annotated cooling channel), wherein the heat shield panel comprises a plurality of secondary apertures (110) extending from the second surface to the first surface through the heat shield panel; and 
a plurality of raised bumps (annotated) located on the second surface (see Fig. 11), the plurality of raised bumps comprising: 
a first primary raised bump (annotated) located at a first impingement point (of 94) on the second surface, wherein the first impingement point is located opposite the first primary aperture (94);
a second primary raised bump (annotated) located at a second impingement point (also of 94 since pattern repeats) on the second surface, wherein the second impingement point is located opposite the second primary aperture (also 94 since pattern repeats); and 
a secondary raised bump (annotated) located at an impingement flow convergence point, wherein the impingement flow convergence point is located equally between the impingement point and the second impingement point (Cunha teaches “one or more of the cooling elements 86 may each be aligned axially and/or circumferentially with a respective one of the cooling apertures 94” obviously implying not all elements 86 are aligned with cooling apertures 94, [0053], it is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing one cooling apertures to aligned with the cooling element or not aligned, with a reasonable expectation of success, in this case to provide cooling to the panel, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The location of the cooling apertures is found to be result effective variables. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)),
wherein there is one of the plurality of secondary apertures located between each of the plurality of raised bumps (see Fig. 10). 
In re Claim 15:  Cunha teaches the invention as claimed and as discussed for Claim 11, above.  Cunha further teaches wherein each of the plurality of raised bumps has a rounded shape (circular geometry, [0065], convex, [0067]). 
Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cunha in view of Gerendas (8,099,961).  Cunha teaches the invention as claimed and as discussed for Claims 1 and 11, above.  However, Cunha does not teach wherein each of the plurality of raised bumps has a rounded shape; wherein each of the plurality of raised bumps has a hemispherical shape; wherein each of the plurality of raised bumps has a symmetrical hemispherical shape; wherein each of the plurality of raised bumps has a non-symmetrical hemispherical shape.
Gerendas teaches all shapes of raised bumps in Figs. 5-7: circular depressions (26) also being symmetrical hemispherical shape and wherein each of the plurality of raised bumps has a non-symmetrical hemispherical shape (27).  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing one shape of a polygonal shape, with a reasonable expectation of success, in this case to surface structure for improved cooling as taught by Gerendas, col. 2 ll. 3-10, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.
Claims 1, 5-8, 11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternate rejected under 35 U.S.C. 103 as being unpatentable over Waite et al (10,641,099).
In re Claim 1:  Waite teaches a gas turbine engine (20, Fig. 1) component assembly (Figs. 2-5), comprising: 

a second component (120) having a first surface (see Figs. 2-5) and a second surface (see Figs. 2-5), the inner surface of the first component and the second surface of the second component defining a cooling channel (see Figs. 2-5) therebetween in fluid communication with the first cooling hole and the second cooling hole for cooling the second surface (intended use) of the second component (see Figs. 2-5), wherein the second component comprises a plurality of secondary apertures (226) extending from the second surface to the first surface through the second component; and 
a plurality of raised bumps (128) located on the second surface of the second component (see Figs. 2-5), the plurality of raised bumps comprising: 
a first primary raised bump (see Figs. 2-5) located at a first impingement point (of 112) on the second surface, wherein the first impingement point is located opposite the first cooling hole (112);
a second primary raised bump (see Figs. 2-5) located at a second impingement point (also of 112, see Figs. 2-5) on the second surface, wherein the second impingement point is located opposite the second cooling hole (also 112, see Figs. 2-5); and 
a secondary raised bump (the peaks which are not aligned with 128, not every contour is aligned with an impingement hole 112, col.6 ll. 27-34) located at an impingement flow convergence point, wherein the impingement flow convergence point is located equally between the impingement point and the second impingement point (obvious when some alternate peaks are not aligned with the cooling hole.  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing some cooling hole to be aligned with the peaks and some not, with a reasonable expectation of success, in this case to provide cooling to the panel, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.  It is further noted that the location of the cooling holes with respect to the peaks is held to be an obvious optimization over the prior art. "[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The location of the cooling apertures is found to be result effective variables. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)),
wherein there is one of the plurality of secondary apertures located between each of the plurality of raised bumps (see Fig. 3). 
In re Claim 5:  Waite teaches the invention as claimed and as discussed for Claim 1, above.  Waite further teaches wherein each of the plurality of raised bumps has a rounded shape (see Fig. 2).
In re Claim 11:  Waite teaches a shell of a combustor (Figs. 1-5) for use in a gas turbine engine (20, intended use, Fig. 1), the shell comprising: 
a combustion chamber of the combustor (56), the combustion chamber having a combustion area (see Fig. 1); 
a combustion liner (110) having an inner surface (see Figs. 2-5), an outer surface (see Figs. 2-5) opposite the inner surface, a first primary aperture (112) extending from the outer surface to the inner surface through the combustion liner (see Figs. 2-5) and a second primary aperture (also 112, see Figs. 2-5) extending from the outer surface to the inner surface through the combustion liner (see Figs. 2-5);; 
a heat shield panel (120) interposed between the inner surface of the combustion liner and a combustion area (see Fig. 1), the heat shield panel having a first surface (see Figs. 2-5) and a second surface (see Figs. 2-5) opposite the first surface (see Figs. 2-5), wherein the second surface is oriented towards the inner surface, and wherein the heat shield panel is separated from the combustion liner by an impingement cavity (see Figs. 2-5), wherein the heat shield panel comprises a plurality of secondary apertures (228) extending from the second surface to the first surface through the heat shield panel; and 
a plurality of raised bumps (128) located on the second surface (see Figs. 2-5), the plurality of raised bumps comprising: 
a first primary raised bump (128) located at a first impingement point (of 112) on the second surface, wherein the first impingement point is located opposite the first primary aperture (112);

a secondary raised bump (the peaks which are not aligned with 128, not every contour is aligned with an impingement hole 112, col.6 ll. 27-34) located at an impingement flow convergence point, wherein the impingement flow convergence point is located equally between the impingement point and the second impingement point (obvious when some alternate peaks are not aligned with the cooling hole.  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing some cooling hole to be aligned with the peaks and some not, with a reasonable expectation of success, in this case to provide cooling to the panel, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.  It is further noted that the location of the cooling holes with respect to the peaks is held to be an obvious optimization over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the location of the cooling aperture by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The location of the cooling apertures is found to be result effective variables. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)),
wherein there is one of the plurality of secondary apertures located between each of the plurality of raised bumps (see Fig. 3). 
In re Claim 15:  Waite teaches the invention as claimed and as discussed for Claim 11, above.  Waite further teaches wherein each of the plurality of raised bumps has a rounded shape (see Fig. 2). 
In re Claims 6-8 and 16-18:  Waite teaches the invention as claimed and as discussed for Claims 1 and 11, above.  Waite further teaches several of the plurality of raised bumps (“other contour shapes beyond the rounded curve and the pyramid shapes illustrated in FIGS. 2 and 4 can be utilized to at least partially achieve the above described benefits”, col. 7 ll. 60-63).  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing one shape of a polygonal shape, with a reasonable expectation of success, in this case to surface structure for 
Response to Arguments
Any Applicant's arguments with respect to claims 1 and 11 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/             Primary Examiner, Art Unit 3741